
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


AGREEMENT


        This Agreement ("Agreement") is made and entered into by and between
James B. Peter, M.D., Ph.D. ("Dr. Peter") and Specialty Laboratories, Inc., a
California corporation (the "Company") (hereinafter, Dr. Peter and the Company
shall collectively be referred to as the "Parties"), with reference to the
following facts:

        A. Dr. Peter has been employed by the Company as its Chief Executive
Officer and Chairman of the Board of Directors of the Company. The terms of
Dr. Peter's employment were governed by a written Employment Agreement dated
September 1, 2000 (the "Employment Agreement").

        B. Dr. Peter has decided to end his employment relationship with the
Company, and has tendered his voluntary resignation to the Company's board of
directors (the "Board") effective April 21, 2002 (the "Resignation Date"), which
was accepted by the Board on that date.

        C. The Employment Agreement does not provide for severance payments to
Dr. Peter in the event of a voluntary resignation, but does provide for the
continuation of Dr. Peter's salary for two years in the event that the Company
terminates Dr. Peter's employment other than for Cause (as defined in the
Employment Agreement) or should Dr. Peter resign for Good Reason (as defined in
the Employment Agreement). After discussions between the Parties, the Company
has agreed to offer Dr. Peter a severance payment as described below in exchange
for certain covenants and obligations as described below.

        NOW, THEREFORE, in consideration of the covenants and promises contained
herein, the Parties hereto agree as follows:

        1.    Voluntary Resignation of Corporate Positions. Dr. Peter
acknowledges that he has voluntarily resigned, effective April 21, 2002, all
positions held as an officer and employee of the Company, and since April 21,
2002, he has not been an employee of the Company.

        2.    Term. This Agreement shall have a term of two (2) years,
commencing April 21, 2002 and terminating April 21, 2004 (the "Term"), unless
terminated earlier in accordance with this Agreement.

        3.    Payment and Benefits.

        (a)  The Company agrees to pay Dr. Peter $600,000 per year through
April 21, 2004 to be paid in accordance with the Company's normal standard
payroll schedule. The Company shall deduct and withhold from the compensation
payable to Dr. Peter hereunder any and all applicable Federal, state and local
income and employment withholding taxes and any other amounts required or
authorized by Dr. Peter to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to employees. Even though Dr. Peter is no longer a Company employee, the
Parties acknowledge and agree that the payments required by this subsection(a)
are wages subject to Federal and state income tax withholding and FICA taxation.

        (b)  During the Term, Dr. Peter shall continue to be eligible to
participate in all group term life insurance plans and group health plans that
are made available to the Company's (or its successors') executives on the most
favorable terms offered to any of them (e.g., the lowest contribution rate). The
Company shall not provide nor reimburse Dr. Peter for any supplemental insurance
products, including life insurance.

        (c)  During the Term, Dr. Peter shall receive reimbursement from the
Company for business expenses incurred by Dr. Peter in the aggregate amount of
$150,000 per year payable in four equal

1

--------------------------------------------------------------------------------




installments of $37,500, without any need to prove to the Company that he has or
will incur business expenses of at least these amounts. The first payment shall
be made within fifteen (15) days after the execution of this Agreement, and
subsequent payments shall be made thereafter on the first business day of
August, November, February and May during the Term. In addition, to furnish the
office Dr. Peter intends to establish, within a week after being requested to do
so by Dr. Peter, the Company shall deliver to that office (or such other
location Dr. Peter specifies) any or all of the furnishings of the office suite
he occupied when his employment ended, as Dr. Peter requests. These payments and
the provision of these furnishings are intended to reimburse Dr. Peter for
expenses incurred in the lease and operation of an office, the employment of a
secretary and all other business costs and expenses related to Dr. Peter's
business activities. The Company shall not be responsible for any business costs
or expenses incurred by Dr. Peter except as provided in this paragraph.

        (d)  The Company shall assist Dr. Peter in the initial organizing of his
office, including, but not limited to, setting up computers and fax machines.

        (e)  Dr. Peter shall have the right to request, on a reasonable basis,
data, books and other materials from the Company's library; provided that the
Company shall be under no obligation to bear out-of-pocket expenses in
connection therewith other than photocopying. Dr. Peter shall have the right to
request courier service for materials he has ordered from the UCLA or other
libraries at such times as the Company is otherwise making trips to the facility
in question for its own purposes. The Company shall use reasonable efforts to
accommodate any such requests for data, books and other materials. All such
data, books and materials provided by the Company shall be delivered to
Dr. Peter at his office or home, whichever he specifies.

        4.    Covenant Of Confidentiality.

        4.1  Acknowledgment of Confidentiality. Dr. Peter acknowledges that he
has an obligation not to disclose or use confidential, proprietary or trade
secret information obtained during the course of his employment with the
Company. Dr. Peter hereby acknowledges that during the course of his employment
with the Company he has acquired, created, developed or added to certain
confidential and/or proprietary information regarding the Company and its
affiliates and/or their respective business ("Proprietary Information"), which
Proprietary Information shall include, without limitation, all of the following
materials and information (whether or not reduced to writing and whether or not
patentable or protected by copyright): inventions, processes, formulae,
programs, technical data, "know-how," procedures, manuals, confidential reports
and communications, marketing methods, product sales or cost information, new
product ideas or improvements, new packaging ideas or improvements, research and
development programs, identities or lists of suppliers, vendors, customers,
financial information of the Company or its affiliates of any nature whatsoever,
or any other confidential or proprietary information relating to the Company or
its affiliates. The Parties hereto agree that the failure of any Proprietary
Information to be marked or otherwise labelled as confidential or proprietary
information shall not affect its status as Proprietary Information. Dr. Peter
shall hold in the strictest confidence (except as approved by the Company in
advance in writing), and shall not, directly or indirectly, disclose, divulge,
reveal, report, publish, transfer or otherwise communicate, or use for his own
benefit or the benefit of any other person, partnership, firm, corporation or
other entity, or use to the detriment of the Company or its affiliates, or
misuse in any way, any Proprietary Information. Dr. Peter and the Company each
hereby stipulate that, as between them, all Proprietary Information acquired or
made, developed or conceived of in whole or in part by Dr. Peter constitutes
important, material and confidential and/or proprietary information of the
Company or its affiliates, constitutes unique and valuable information, and
affects the successful conduct of the business of the Company or its affiliates
and its goodwill, and that the Company and/or its affiliates, as applicable,
shall be entitled to recover its damages, in addition to any injunctive

2

--------------------------------------------------------------------------------

remedy for any breach of this Section. The foregoing notwithstanding, if, after
consulting with legal counsel, Dr. Peter determines that he is legally compelled
to disclose Proprietary Information to any tribunal or governmental agency or
else stand liable for contempt or suffer other similar censure or penalty, then
the disclosure to such tribunal or governmental agency of only that Proprietary
Information which such counsel advises in writing is legally required to be
disclosed, shall not constitute a breach of this Section, provided that
Dr. Peter shall give the Company as much advance notice of such disclosure as is
reasonably practicable.

        4.2  Prohibited Activity. Dr. Peter and the Company also recognize that
an important part of Dr. Peter's duties has been to develop goodwill for the
Company and its affiliates through his personal contact with Clients (as defined
below), employees, and others having business relationships with the Company and
its affiliates, and that there is a danger that this goodwill, a proprietary
asset of the Company, may follow Dr. Peter upon the termination of his
employment relationship with the Company. Dr. Peter, accordingly, agrees as
follows:

        (a)  Prohibited Activities. Dr. Peter agrees that he will not at any
time during the Term: (i) directly or indirectly, whether for his own account or
for the account of any other person, solicit, divert, or endeavor to entice any
Client or supplier of the Company away from the Company or its affiliates, or
otherwise engage in any activity intended to terminate, disrupt, or interfere
with the Company's or its affiliates' relationship with Clients or suppliers, or
otherwise adversely affect the Company's or its affiliates' relationship with
Clients or suppliers or other business relationships of the Company and/or its
affiliates; (ii) directly or through one or more intermediaries, solicit for
employment or recommend to any subsequent employer of Dr. Peter the solicitation
for employment of, any person who, at the time of such solicitation, is employed
by the Company or any affiliate; (iii) represent to any person or entity,
directly or indirectly, that he is an employee of the Company, or use Company
materials in any manner, including, but not limited to, the Company's e-mail
system or letterhead; (iv) enter the Company's laboratories without the prior
consent of the Chairman of the Board or Chief Executive Officer of the Company;
and (v) other than as required in his role as a director of the Company,
communicate with or authorize any person on his behalf to communicate with the
California Department of Health Services or the federal Center for Medicare an
Medicaid Services regarding the Company's business without the prior consent of
the Chairman of the Board or the Chief Executive Officer of the Company.

        "Clients" shall mean those persons or entities who, at any time during
Dr. Peter's course of employment with the Company were clients or customers of
the Company or any affiliate, or any predecessor of any of the foregoing.

        (b)  Remedies. Dr. Peter understands that the Company would
(i) immediately terminate the payment set forth in Section 3 above, and
(ii) seek an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by Dr. Peter, in addition to
any other remedies or damages to which the Company may be entitled at law or in
equity, in the event Dr. Peter were to breach any of the terms of
(A) Section 4.1 if such breach has, or could reasonably be expected to have, an
adverse effect on the Company, its business or its operations, or
(B) Section 4.2.

        Dr. Peter acknowledges that monetary damages may not be sufficient to
compensate the Company for any economic loss which may be incurred by reason of
his breach of the foregoing restrictive covenants. Accordingly, in the event of
any such breach, the Company shall, in addition to the termination of this
Agreement and any remedies available to the Company at law, be entitled to
obtain equitable relief in the form of an injunction precluding Dr. Peter from
continuing such breach.

3

--------------------------------------------------------------------------------

        5.    Acknowledgement. Dr. Peter acknowledges that he has received all
salary (including deferred salary from March 23, 2002 through the Resignation
Date) and reimbursements incurred as of the Resignation Date and that he is not
entitled to any vacation pay.

        6.    Indemnification. The Company and any successor (a) shall continue
to indemnify Dr. Peter pursuant to that certain indemnification agreement, dated
December 6, 2000, between the Company and Dr. Peter, and (b) if more protective
of Dr. Peter, in connection with Dr. Peter's employment with the Company prior
to the Resignation Date, for a period of six (6) years after the Resignation
Date, shall indemnify Dr. Peter under the most protective indemnification
agreement, arrangement, or terms it then provides to any director or officer and
shall cover him as an insured under the most protective D&O insurance coverage
with which it then protects any such person.

        7.    Board Membership. The Board shall nominate Dr. Peter for
reelection to the Board at the Company's annual meeting of Shareholders in 2003.
During the Term, Dr. Peter shall be entitled to remain on any advisory board of
the Company of which he was a member as of the Resignation Date.

        8.    Non-Admission Of Liability. Dr. Peter and the Company expressly
understand and agree that nothing contained in this Agreement shall constitute
or be treated as an admission of any wrongdoing or liability on the part of
Dr. Peter or the Company.

        9.    No Other Payments Due. Dr. Peter understands and agrees that this
Agreement is intended to and does bar all claims Dr. Peter has or may have for
wages, salaries, bonuses, commissions, overtime pay, vacation pay, severance
pay, car allowance, benefits, costs, expenses, attorneys' fees or any similar
claims that Dr. Peter could possibly have against the Company or its affiliates,
and that Dr. Peter is not entitled to receive and will not claim any right,
benefit, or compensation other than what is set forth above in this Agreement.

        10.  Return Of Company Property. Dr. Peter agrees to return to the
Company all office keys, building access cards, Company credit cards, equipment,
documents and any other materials of the Company ("Company Materials") that
Dr. Peter has in his possession, custody or control within ten (10) days after
the date hereof (subject to the balance of this section), other than those
documents and materials related to Dr. Peter's duties as a director of the
Company. All Company Materials are and shall remain the sole property of the
Company. Company Materials shall not include home office equipment that
Dr. Peter currently possesses, which he shall retain, nor shall it include any
documents in his home as of the date hereof ("Home Files") or in his Company
office as of the date his employment ceased ("Office Files") to the extent that
such documents in the Home Files or Office Files are designated as Personal
Materials pursuant to the balance of this section. Within thirty (30) days after
the date hereof, Dr. Peter shall deliver to the Company (or arrange for pick-up
by the Company) all Company Materials in his Home Files other than those
documents or materials that Dr. Peter reasonably determines to be predominately
of a personal nature to Dr. Peter and which do not contain any Proprietary
Information (as defined in Section 4.1) ("Personal Materials"). Personal
Materials shall include scientific publications and writings published or
authored by persons who were not then affiliated with or employed by the
Company. Within thirty (30) days after the date hereof, the Company shall
deliver to Dr. Peter's office (or his home if he so requests) the Personal
Materials in his Office Files together with a list of the documents withheld
from those files as Company Materials.

        11.  California Law Applies. This Agreement, in all respects, shall be
interpreted, enforced and governed by and under the laws of the State of
California without regard to conflicts of laws.

        12.  Successors And Assigns. It is expressly understood and agreed by
Dr. Peter that this Agreement and all of its terms shall be binding upon
Dr. Peter and the Company's respective representatives, heirs, executors,
administrators, successors and assigns.

        13.  Attorneys' Fees. The Company will pay or reimburse reasonable
attorneys' fees of Dr. Peter in connection with the execution of this Agreement
not to exceed $10,000. In the event that any party to

4

--------------------------------------------------------------------------------


this Agreement asserts a claim for breach of this Agreement or seeks to enforce
its terms, the prevailing party in any such proceeding shall be entitled to
recover costs and reasonable attorneys' fees.

        14.  Headings. The headings in each section herein are for convenience
of reference only and shall be of no legal effect in the interpretation of the
terms hereof.

        15.  Integration. This Agreement constitutes a single, integrated,
written contract, expressing the entire agreement between the Parties. In this
regard, Dr. Peter represents and warrants that he is not relying on any promises
or representations which do not appear written herein. Dr. Peter further
understands and agrees that this Agreement can be amended or modified only by a
written agreement, signed by both of the Parties hereto.

        16.  Voluntary Agreement. Dr. Peter understands and agrees that he may
be waiving significant legal rights by signing this Agreement. Dr. Peter
represents that he has been advised by legal counsel of his choice regarding
this Agreement, and represents that he has entered into this Agreement
voluntarily, with a full understanding of and in agreement with all of its
terms.

        THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT. THE
SIGNATORIES HAVE CONSULTED WITH LEGAL COUNSEL OF THEIR CHOICE REGARDING THIS
AGREEMENT. THE SIGNATORIES FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS
AGREEMENT. THE SIGNATORIES ARE SIGNING THIS AGREEMENT VOLUNTARILY.

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on
the dates indicated below.

DATED: June 7, 2002      


 
 
      /s/  JAMES B. PETER      

--------------------------------------------------------------------------------

JAMES B. PETER, M.D., Ph.D.


 
 
  DATED: June 7, 2002   SPECIALTY LABORATORIES, INC.


 
 
      By: /s/  DOUGLAS S. HARRINGTON      

--------------------------------------------------------------------------------

    Its: CEO

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT
